Fourth Court of Appeals
                               San Antonio, Texas
                                   September 14, 2015

                                  No. 04-15-00427-CV

  CRAWFORD MEDICAL SUPPLIES, LLC, Sam Maddali, Prem Swaroop Kalidindi, and
                       Maddali Realty, LLC,
                            Appellants

                                            v.

           HUNTLEIGH HOME MEDICAL, LTD. and Jane Elizabeth Flores,
                             Appellees

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00404
                      Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on September 26, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court